United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 29, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51013
                         Summary Calendar



JAMES GREGORY LYNN,

                                    Plaintiff-Appellant,

versus

JANIE COCKRELL, in her official capacity;
TERRY R. HASSEL, Head Warden; JIMMY R. LAWSON,
Major; BENNY H. BOYKIN, Captain; JOE R. ALDERMAN,
Substitute Counselor,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-03-CV-207
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     James Gregory Lynn, Texas prisoner #636695, moves for leave

to proceed in forma pauperis (IFP) to appeal the district court’s

dismissal of his civil rights complaint, filed pursuant to 42

U.S.C. § 1983, as frivolous and for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).     Lynn’s motion

is a challenge to the district court’s certification that his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-51013
                                 -2-

appeal is not taken in good faith.    See Baugh v. Taylor, 117 F.3d

197, 202 (5th Cir. 1997).   As an initial matter, Lynn has

abandoned his claim against Cockrell by failing to brief it

adequately.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993) (arguments not briefed on appeal are deemed abandoned).

     Lynn avers that Hassel, Lawson, Boykin, and Alderman filed

and prosecuted false disciplinary cases against him in

retaliation for his having filed a prior lawsuit against them.

Because an inmate is not required to demonstrate a favorable

outcome of a disciplinary case if he is alleging a retaliatory

motive, the district court abused its discretion in determining

that the retaliation claims against Hassel, Lawson, Boykin, and

Alderman were barred by Heck v. Humphrey, 512 U.S. 477 (1994).

See Woods v. Smith, 60 F.3d 1161, 1164-66 (5th Cir. 1995).     Thus,

the district court erred in certifying that Lynn was not entitled

to proceed IFP on appeal.   Therefore, Lynn’s motion to proceed

IFP on appeal is GRANTED.

     However, the dismissal of the retaliation claims against

Hassel, Lawson, Boykin, and Alderman is AFFIRMED on the basis

that Lynn failed to allege facts to support an arguable claim of

retaliation.    See Hanchey v. Energas Co., 925 F.2d 96, 97 (5th

Cir. 1990); Woods, 60 F.3d at 1164-66.

     IFP GRANTED; AFFIRMED.